DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Claims 23-25, 28-30, 33-35, 37 and 39 are allowable. Claims 26-27, 31-32, 36, 38 and 40-44, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species A-Y, as set forth in the Office action mailed on 03/11/2022, is hereby withdrawn and claims 26-27, 31-32, 36, 38 and 40-44 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 23-44 are allowed.

The following is an examiner’s statement of reasons for allowance: the Examiner considers US 20170050312 A1 to Brogardh to be the closest prior art. Brogardh discloses a first actuator configured to rotate an inner arm-assemblage about a first axis of rotation, an outer arm-linkage pivotably arranged around a second axis of rotation, the outer arm-linkage connected to an end-effector platform, a second actuator configured to rotate the outer arm-linkage around the second axis of rotation, a third actuator configured to rotate a shaft around a third axis of rotation, a fourth actuator and a fourth kinematic chain configured to transmit movement of the fourth actuator to a corresponding orientation axis for the end-effector, the fourth kinematic chain comprising an orientation linkage mounted to the inner arm-assemblage via at least one bearing, the orientation transmission mounted to the end-effector platform, the orientation linkage comprises an end-effector rotation link and a plurality of joints that provide two degrees of freedom for motion of each end-joint of the end-effector rotation link. The robot arm of Brogardh differs from the robot arm of the instant application in that it fails to disclose the inner arm-assemblage connected to the outer arm-linkage to form a first kinematic chain, a second kinematic chain for rotating the outer arm-linkage around the second axis, and a third actuator configured to rotate a shaft such that the outer arm-linkage is rotated via a joint. The prior art of record does not provide any teaching, suggestion or motivation to modify toward the entirety of Applicant's claimed invention.  Further, there was no cogent reasoning elsewhere available to one of ordinary skill that was unequivocally independent of improper hindsight of Applicant's invention and that would have led one of ordinary skill in the art as of the effective filing date to modify the prior art to obtain the applicant' s invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Klein on 06/03/2022.

The application has been amended as follows:
Claims 24-44 line 1, “A robot” has been changed to --The robot--.
Claim 27 line 2, “an orientation” has been changed to --the orientation--.
Claim 28 line 2, “the inner” has been changed to --an inner--.
Claim 34 line 2, “the actuating” has been changed to --an actuating--.
Claim 39 line 2, “a shaft” has been changed to --the shaft--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658